AO 470 (WIED 01/17) Order Scheduling a Detention Hearing


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of Wisconsin


                  United States of America                          )
                             v.                                     )      Case No. 20-MJ-359
                                                                    )
                  MICHAEL M. KARMO                                  )
                            Defendant                               )




                                         ORDER OF TEMPORARY DETENTION AND
                                        ORDER SCHEDULING A DETENTION HEARING



         A detention hearing in this case is scheduled as follows:

PLACE:                                                                     Courtroom No.: Video Conference
U.S. District Court
517 E. Wisconsin Ave.
Milwaukee, Wisconsin
                                                                           Date and Time: September 8, 2020 at 10:30 AM
BEFORE:
Stephen C. Dries

        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date: September 3, 2020                                                                    s/Stephen C. Dries
                                                                                             Judge’s signature



                                                                                 Stephen C. Dries, U.S. Magistrate Judge
                                                                                           Printed name and title
